Title: Introductory Note: To George Washington, [10 May 1796]
From: 
To: 


[New York, May 10, 1796]
The opening paragraph of this letter contains the first reference in Hamilton’s extant correspondence to the preparation of Washington’s Farewell Address. Washington first conceived of the idea of a valedictory address in 1792, when he thought that he would retire at the end of his first term in March, 1793. In May, 1792, he asked James Madison to draft a farewell address, and Madison complied with the President’s request on June 20, 1792. When Washington continued in office for another term, Madison’s draft was put aside.
As the letter printed below indicates, Washington spoke with Hamilton about drafting a farewell address in February, 1796, when Hamilton was in Philadelphia to argue the constitutionality of the carriage tax before the Supreme Court of the United States. On May 15, 1796, the President sent Hamilton his first draft of a farewell address, which consisted of the speech written by Madison in 1792 and a section written by Washington to explain the “considerable changes” that had “taken place both at home & abroad” since 1792. Washington asked Hamilton either to prepare an entirely new address or to revise the President’s first draft. Hamilton decided to do both.
Between May 16 and July 5 Hamilton prepared an outline based on the Madison-Washington draft, which he endorsed “Abstract of points to form an address.” By July 5 Hamilton had finished his own draft. and on that date he wrote to the President: “I have completed the first draft of a certain paper & shall shortly transcribe correct & forward it. I will then also prepare & send forward without delay the original paper corrected upon the general plan of it so that you may have both before you for a choice in full time & for alteration if necessary.” In 1811 John Jay, recalling that he and Hamilton had read and discussed Hamilton’s draft, stated that some amendments had been made, but that none were of any consequence. On July 30 Hamilton sent to the President his “Original Draft” of a farewell address. The first eight paragraphs closely follow the Madison-Washington draft, the middle section is Hamilton’s own work, and the last six paragraphs are modeled on the concluding paragraphs of the Madison-Washington draft.
Hamilton then turned his attention to revising the Madison-Washington draft, and on August 10 he sent to the President a draft “on the plan of incorporating.” Washington, however, did not use this second draft. Instead, on August 25 he returned Hamilton’s “Original Draft,” stating that he preferred it “greatly to the other draughts.” Twelve paragraphs in Hamilton’s two drafts are almost identical, and these have been indicated in the notes to Hamilton’s “Draft on the Plan of Incorporating,” which is printed as an enclosure to Hamilton to Washington, August 10, 1796.
On September 15 Washington submitted the address to the cabinet, and Timothy Pickering wrote to the President on the same day: “The paper you put into my hands to-day was attentively perused by us all. I am now going over it by myself, but it will not be possible to get thro’ in time to return it before bed-time. Before breakfast in the morning I will wait upon you with it.”
On the same day, Washington arranged with David C. Claypoole to have the Farewell Address printed in Claypoole’s [Philadelphia] American Daily Advertiser on September 19, 1796. On February 22, 1826, Claypoole gave the following account of the publication of the address: “A few days before the appearance of this memorable document in print, I received a message from the President, by his private secretary [Tobias Lear] signifying his desire to see me. I waited on him at the appointed time, and found him sitting alone in the drawing-room. He received me kindly; and, after I had paid my respects to him, desired me to take a seat near him—then addressing himself to me, said, that he had for some time past contemplated retiring from public life, and had at length concluded to do so at the end of the present term: that he had some thoughts and reflections on the occasion, which he deemed proper to communicate to the people of the United States, in the form of an Address, and which he wished to appear in the Daily Advertiser, of which I was editor. He paused, and I took the opportunity of thanking him for having preferred that paper as the channel of his communication with the people, especially as I viewed this selection as indicating his approbation of the principles and manner in which the work was conducted. He silently assented, and asked when the publication could be made. I answered, that the time should be made perfectly convenient to himself, and the following Monday was fixed on: he then told me that his secretary would call on me with the copy of the Address on the next (Friday) morning, and I withdrew.
“After the proof sheet had been compared with the copy, and corrected by myself, I carried another proof, and then a revise, to be examined by the President, who made but few alterations from the original, except in the punctuation, in which he was very minute.
“The publication of the Address, dated ‘United States, September 17th, 1796,’ being completed on the 19th, I waited on the President with the original; and, in presenting it to him, expressed my regret at parting with it, and how much I should be gratified by being permitted to retain it: upon which, in an obliging manner, he handed it back to me, saying that if I wished for it, I might keep it; and I then took my leave of him.”
Jared Sparks, in his edition of the Writings of George Washington, states that he copied the following endorsement in Washington’s handwriting from a copy of Claypoole’s newspaper: “designed as an instruction to the copyist, who recorded the Address in the letter-book: the letter contained in the gazette, addressed ‘To the People of the United States,’ is to be recorded, and in the order of its date. Let it have a blank page before and after it, so as to stand distinct. Let it be written with a letter larger and fuller than the common recording hand. And where words are printed with capital letters, it is to be done so in recording. And those other words, that are printed in italics, must be scored underneath and straight by a ruler.” Although the newspaper with Washington’s endorsement has not been found, the copyist did follow his directions. Washington’s final manuscript is dated September 19, 1796.
The Farewell Address was also printed on September 19 in John Fenno’s Gazette of the United States, & Philadelphia Daily Advertiser. Benjamin Franklin Bache printed the address in two installments in the [Philadelphia] Aurora. General Advertiser, September 20, 21, 1796.
After the deaths of Washington and Hamilton, controversy arose over the authorship of the Farewell Address. In 1810 Nathaniel Pendleton, one of the executors of Hamilton’s estate, placed all of Hamilton’s papers relating to the Farewell Address in the hands of Rufus King “to prevent their falling into the hands of the General’s family,” because of “the understood views of Mrs. Hamilton to endeavor to shew that General Hamilton, not General Washington, was the author and writer of the farewell address, ascribed to the latter.…” In 1825 James A. Hamilton and John Church Hamilton tried to obtain these papers from King. In this endeavor they secured the assistance of Nicholas Fish, also an executor of Hamilton’s estate, and Timothy Pickering.
The Hamilton family commenced a suit in the Chancery Court in 1825 to recover Alexander Hamilton’s papers. On October 17, 1826, however, James A. Hamilton received from John Duer, on behalf of King, a bundle of papers endorsed “Papers received by Rufus King from Judge Pendleton in 1810, to be returned.” On the same day, Hamilton informed King that the Chancery suit “is ordered to be discontinued.”
On August 7, 1840, Elizabeth Hamilton reiterated her belief in her husband’s authorship of the Farewell Address in the following statement: “Desirous that my children should be fully acquainted with the services rendered by their Father to our Country, and the assistance given by him to General Washington during his administration, for the one great object, the Independence and Stability of the Government of the United States, there is one thing in addition to the numerous proofs which I leave them and which I feel myself in duty bound to State; Which is: that a short time previous to General Washington’s retiring from the Presidency in the year 1796 General Hamilton suggested to him the idea of delivering a farewell address to the people on his withdrawal from public life, with which idea General Washington was well pleased, and in his answer to General Hamilton’s suggestion, gave him the heads of the subjects on which he would wish to remark, with a request that Mr Hamilton would prepare an address for him; Mr. Hamilton did so, and the address was written, principally at such times as his office was seldom frequented by his clients and visitors, and during the absence of his students to avoid interruption; at which times he was in the habit of calling me to sit with him, that he might read to me as he wrote, in order, as he said, to discover how it sounded upon the ear, and making the remark, ‘My dear Eliza you must be to me, what Moliere’s old nurse was to him.’
“The whole or nearly all the ‘Address,’ was read to me by him as he wrote it and a greater part if not all was written by him in my presence. The original was forwarded to Genl. Washington, who approved of it with the exception of one paragraph, of, I think, about four or five lines, which if I mistake not was on the subject of public schools, which was stricken out. It was afterwards returned to Mr. Hamilton who made the desired Alteration, and was afterwards delivered by General Washington, and published in that form, and has ever since been Known as ‘General Washingtons farewell address.’ Shortly after the publication of the address, my husband, and myself were walking in Broadway, when an old soldier, accosted him, with a request of him to purchase General Washington’s Farewell address, which he did, and turning to me said, ‘That Man does not Know he has asked me to purchase my own work.’
“The whole circumstances are at this moment, so perfectly in my remembrance, that I can call to mind his bringing General Washington’s letter to me, which, returned the ‘address,’ and remarking on the only alteration which he (Genl Washington) had requested to be made.”
As early as 1827 James A. Hamilton and Jared Sparks had discussed the possibility of publishing all of the letters relative to the Farewell Address. Sparks eventually gave John C. Hamilton copies of Alexander Hamilton’s letters. But before John C. Hamilton printed them in 1860 in The History of the Republic, Sparks allowed Horace Binney to print them in An Inquiry into the Formation of Washington’s Farewell Address (Philadelphia, 1859). In 1850 James Lenox purchased Washington’s final version of the Farewell Address at an auction held by the administrators of David Claypoole’s estate, and two months after purchasing the manuscript he published it.
